DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-3, 5-9, 11-16, and 18-20 are allowed.

The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Hart et al. (US #2014/0249817) in view of Yuan et al. (WO #2019/089108) teaches a method implemented by one or more processors, the method comprising:
determining, at a computing device, that a user has provided an input to an interface of the computing device,
wherein the computing device provides access to an automated assistant via the interface and the input is provided by the user in furtherance of causing the automated assistant to perform an action;
generating, based on the user providing the input to the computing device, circumstantial data characterizing one or more circumstantial conditions associated with the user requesting performance of the action;
determining, based on the circumstantial data, whether the one or more circumstantial conditions correlate to one or more other circumstantial conditions,

when the one or more circumstantial conditions are determined to correlate to the one or more other circumstantial conditions:
accessing, based on determining that the one or more circumstantial conditions correlate to the one or more other circumstantial conditions, action data that is associated with the previous action that was previously performed in response to the previous request from the non-authenticated user, and
causing, in response to the input to the interface of the computing device, the automated assistant to perform the action using the action data.

But Hart et al. in view of Yuan et al. fails to teach a method implemented by one or more processors, the method comprising:
wherein the one or more circumstantial conditions and the one or more other circumstantial conditions are characterized using separate inputs to separate input modalities of the computing device, and
wherein the separate inputs to separate input modalities of the computing device include audio data captured by one or more microphones of the computing device and image data captured using one or more cameras of the computing device.

These limitations, in combination with the remaining limitations of independent Claims 1, 9, and 14 are neither taught nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651